Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Richards on September 9, 2022.

Amendments to the Claims
The application has been amended as follows: 
In claim 2, line 9, after “proximity”, delete [sensors, determining], insert - - sensors to determine - - 
In claim 4, lines 6, after “path of the”, delete [robot, determining], insert - - robot to determine - - 
In claim 7, line 3, after “robot”, delete [,]
In claim 7, line 6, after “robot”, delete [,]  
In claim 25, line 2, after “sensors”, delete [,]
In claim 26, line 16, before “the store planimetry”, delete [of], insert - - of - -
In claim 26, line 55, before “wherein the”, delete [systems], insert - - systems, - -  
In claim 27, line 3, after “the mobile robot” delete [followsa], insert - - follows a - - 
In claim 27, line 14, after “resume the travel;” delete [and] 
In claim 29, line 1, after “claim 26”, delete [wherein-the], insert - - wherein the - -
In claim 32, line 4, before “information is set”, delete [wherein-low-confidence], insert - - wherein low confidence - -
In claim 33, line 1, after “automatically”, delete [monitoringthe], insert - - monitoring the - - 
In claim 33, line 5, after “store using”, delete [tmulti-target], insert - - multi-target - -
In claim 33, line 8, before “information”, delete [get_relevant], insert - - get relevant - -
In claim 33, line 9, after “monitoring”, delete [by]
In claim 33, line 13, after “information and” delete [communicating_ ], insert - - communicating - -  
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Relative to claims 1 and 26, the closest available prior art does not disclose: 
An autonomous robotic system for automatically monitoring the state of shelves in stores, the system comprising: 
a recognition system communicating with at least one image, distance, or proximity sensor, 
the recognition system comprising deep-learning detection and recognition algorithms that detect and recognize relevant information present in different areas of the store shelves, 
the distance or proximity sensor determines the distance between the robot and a main plane of the shelf, and/or a main plane of each relevant piece of information present on the shelves, and 
the detection and recognition algorithms are trained with examples of typical store scenarios comprising specific architectures optimized for the detection and recognition of relevant information, as claimed.

Relative to claim 33, the closest available prior art does not disclose: 
A method or automatically monitoring the state of shelves in stores through a robotic system, the method comprising:
starting a travel of a mobile robot in a store to monitor the state of the shelves;
said navigation of the mobile robot using multi-target planning and navigation systems to direct the robot in real time while incorporating obstacle-avoiding capability;
detecting and recognizing the relevant information contained in the captured images using deep-learning detection and recognition algorithms;
processing the detected and recognized relevant information, and communicating the processed information to an end user using generated reports or alarms, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655